          Case 3:20-cv-00318-LPR Document 4 Filed 10/14/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                          PLAINTIFF

V.                           CASE NO. 3:20-CV-318-LPR-BD

KYLE FRENCH                                                                  DEFENDANT

                            RECOMMENDED DISPOSITION

I.     Procedure for Filing Objections:

       This Recommendation for dismissal has been sent to Judge Lee P. Rudofsky. Ms.

Barron may file objections if she disagrees with the findings or conclusions set out in the

Recommendation. Objections should be specific and should include the factual or legal

basis for the objection.

       To be considered, objections must be filed within 14 days. If no objections are

filed, Judge Rudofsky can adopt this Recommendation without independently reviewing

the record. If she does not file objections, Ms. Barron may waive the right to appeal

questions of fact.

II.    Discussion:

       Deursla Lashay Barron, a detainee in the Craighead County Detention Facility,

filed this civil rights lawsuit without the help of a lawyer. (Doc. No. 2) Ms. Barron is

proceeding in forma pauperis (IFP). In reviewing Ms. Barron’s complaint, the Court has

read her allegations liberally, assuming all allegations to be true. Even so, she has not

stated a federal claim for relief.
           Case 3:20-cv-00318-LPR Document 4 Filed 10/14/20 Page 2 of 3




         Ms. Barron first alleges that Defendant French denied her the opportunity to

shower on the date she drafted her complaint. Because Ms. Barron was a pre-trial

detainee at the time of the events giving rise to her complaint, her claims are analyzed

under the Due Process Clause of the Fourteenth Amendment. Bell v. Wolfish, 441 U.S.

520, 535 n. 16 (1979); and Stearns v. Inmate Servs. Corp., 957 F.3d 902, 905 (8th Cir.

2020).

         Under Bell, the government may detain a defendant before trial and subject her to

the detention facility’s restrictions and conditions, “so long as those conditions and

restrictions do not amount to punishment, or otherwise violate the Constitution.” Stearns,

957 F.3d at 907 (citing Bell, 441 U.S. at 536–37).

         In determining whether a detainee’s conditions of confinement constitute

punishment, courts consider the totality of the circumstances, including the duration of

the allegedly harsh conditions. Stearns, 957 F.3d at 909 (8th Cir. 2020); Owens v. Scott

County Jail, 328 F.3d 1026, 1027 (8th Cir. 2003); Smith v. Copeland, 87 F.3d 265, 268-

69 (8th Cir. 1996); and Green v. Baron, 879 F.2d 305, 309 (8th Cir. 1989).

         Under the Fourteenth Amendment, conditions of confinement are deemed

impermissibly punitive if they “deprive inmates of the minimal civilized measures of

life’s necessities.” Owens, 328 F.3d at 1027; see also Green, 879 F.2d at 309-10 (pretrial

detainees have a “right to a safe and healthy environment,” and must be provided “basic

human necessities,” including adequate food, clothing, shelter, personal hygiene, and

sanitation). The length of time that a detainee is subjected to the allegedly

unconstitutional conditions is a “critical factor” in the analysis. Smith, 87 F.3d at 269.

                                              2
          Case 3:20-cv-00318-LPR Document 4 Filed 10/14/20 Page 3 of 3




       Based on the facts Ms. Barron alleges, the Court cannot conclude that Defendant

French denied her “the minimal civilized measures of life’s necessities” by denying her

the opportunity to shower on one occasion. This one-time, minor inconvenience does not

trigger constitutional protection. Bell, 441 U.S. at 339 n.21 (“There is, of course, a de

minimus level of imposition with which the Constitution is not concerned”) (internal

quotation omitted).

       Ms. Barron also complains that when she attempted to place five telephone

“invitations” through the jail’s kiosk, the computerized system erroneously allowed her to

place only two invitations. (Doc. No. 2 at p.4) Notably, Ms. Barron does not allege that

Defendant French—or any other Detention Facility employee—denied her the ability to

use the telephone; instead, she alleges that a glitch in the computer limited her to only

two of the usual five telephone invitations detainees are normally allowed. Prisoners do

not enjoy the right to unlimited phone use. Benzel v. Grammer, 869 F.2d 1105, 1108 (8th

Cir. 1989). This deprivation does not state a claim for relief.

III.   Conclusion:

       The Court recommends that Ms. Barron’s claims be DISMISSED, without

prejudice. The Court further recommends that this dismissal constitute a “strike” for

purposes of 28 U.S.C. § 1915(g) and that the Court certify that an in forma pauperis

appeal of this decision would be frivolous and not taken in good faith.

       DATED this 14th day of October, 2020.


                                           ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE

                                              3
